Citation Nr: 1448584	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Whether the reduction of the rating for posttraumatic stress disorder (PTSD) from 50 to 30 percent in February 25, 2012, was proper.

7.  Entitlement to an increased rating in excess of 50 percent for PTSD.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 7, 2011.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of both a July 2008 rating decision, which continued the Veteran's 50 percent rating for PTSD, denied a compensable rating for the Veteran's hearing loss, denied service connection for the Veteran's back, neck, stomach and eye disabilities and denied entitlement to a TDIU; and a November 2012 rating decision, which reduced the Veteran's PTSD rating from 50 percent to 30 percent, effective February 25, 2012.  Both these rating decisions were promulgated by the Indianapolis, Indiana Regional Office (RO) of the department of Veterans Affairs (VA).  

The Board notes that the Veteran initially requested a hearing on the above issues in a March 2009 substantive appeal to the Board.  This request was withdrawn in a September 2011 correspondence to VA.

The issues of entitlement to service connection for a stomach disability, low back disability, neck disability, eye disability; entitlement to an increased rating in excess of 50 percent for PTSD; and entitlement to TDIU prior to December 7, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO increased the rating for the Veteran's PTSD from 10 to 30 percent, effective from March 2002 and from 30 to 50 percent effective January 2003 under Diagnostic Code (DC) 9411.

2.  In a November 2012 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected PTSD to 30 percent disabling, effective February 25, 2012, under DC 9411.

3.  The Veteran's 50 percent rating had been in effect for more than five years, the reduction was in part based primarily on one examination, and the record did not otherwise clearly warrant the conclusion that sustained improvement had been demonstrated.

4.  The Veteran's bilateral hearing loss has been manifested by no more than level I hearing in his right ear and no more than level I in his left ear.


CONCLUSIONS OF LAW

1.  The November 2012 rating decision's reduction of the rating for the Veteran's service-connected PTSD from 50 to 30 percent was not proper and restoration of the 50 percent rating for the Veteran's service-connected disability is therefore warranted.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(a), 3.344, 4.71a, DC 5293 (2002), 4.71a, DC 5237 (2010); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist


Initially, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim for restoration of a 50 percent disability rating for his service-connected PTSD, and the issue of entitlement to a higher rating is being remanded for further development.  Therefore, no further development with respect to this specific matter decided herein is required under the VCAA.  There is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non- prejudicial error.  See 38 C.F.R. § 20.1102 (2010); cf. Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Regarding the Veteran's claim for a compensable rating for his bilateral hearing loss VA  has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary in order to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in December 2012, prior to the issuance of a Supplemental Statement of the Case (SSOC) on his claim for bilateral hearing loss in March 2013.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's Service Treatment Records (STRs), Social Security Administration records (SSA) identified private treatment records, and VA treatment records with the claims file.  

In March 2012 and January 2013, VA provided the Veteran with a medical examination and obtained a medical opinion in February 2013, which permits the Board to consider the nature and extent of the Veteran's hearing loss and PTSD with respect to the issue of the reduction of the rating from 50 to 30 percent from February 25, 2012.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Restoration Claim

The Veteran filed a claim for TDIU in July 2006 and complained of his symptoms of PTSD.  In response, VA dispatched a letter seeking to clarify whether the Veteran was initiating a claim for an increased rating for his PTSD.  Receiving no response, the VA interpreted the Veteran's TDIU claim as a claim for an increase rating for all of his service connected disabilities to include PTSD.  Consequently, the VA denied an increased rating in excess of his current 50 percent in a July 2008 rating decision.  In response, the Veteran filed a timely Notice of Disagreement (NOD).  The VA responded with issuance of a Statement of the Case (SOC) and the Veteran perfected his appeal.  Subsequently, the VA scheduled the Veteran for a VA examination for his PTSD.  In this May 2009 VA examination, a VA examiner determined that the Veteran did not have PTSD but a personality disorder.  The Veteran continued to receive psychological care for his PTSD as reflected in his VA treatment record which includes Global Assessment of Functioning (GAF) scores of 49 in June 2010, a December 2011 and GAF score of 49.  The Veteran was then provided a second VA examination for his PTSD in February 25, 2012.  This VA examiner noted the Veteran had PTSD, but, contradictorily, reports first that the Veteran's PTSD causes occupational and social impairment with occasional decease in his work efficiency and on the next page reports "due to PTSD [the Veteran] cannot function."  In response to this VA examination, VA issued a November 2012 wherein they reduced the Veteran PTSD rating from 50 percent to 30 percent.  

The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992). In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In the restoration appeal presently before the Board, the RO decreased the Veteran's disability evaluation based at least partially on a VA examination which contradicted itself.   

The Board finds that a reduction was not warranted in this case because the preponderance of the evidence was against a finding of sustained improvement.  A reduction related to a condition which, under 38 C.F.R. § 3.344, was subject to temporary or episodic improvement, and would therefore not be reduced on any one examination, except in those instances where all the evidence of record clearly warranted the conclusion that sustained improvement had been demonstrated.  
38 C.F.R. § 3.344(a) (2013).  Here, as addressed above, the February 25, 2012 VA examination was contradictory and thus could not be relied on to determine whether there was sustained improvement.  Likewise, the record does not demonstrate sustained improvement in the Veteran's PTSD.  In coming to this conclusion, the Board references the Veteran's treatment records which include VA treatment records with GAF scores in June 2010 and December 2011 which are not indicative of improvement.  Moreover, it has been held that when the issue is whether the RO is justified in reducing a Veteran's protected rating, the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.44(a) , that a rating reduction was warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, the Veteran's 50 percent rating had been in effect for more than five years; the reduction was in part based primarily on one examination; and the record did not otherwise clearly warrant the conclusion that sustained improvement had been demonstrated.  Therefore, the Board finds that sustained improvement was not shown. 

Accordingly, based on all of the foregoing, the Board finds that the subject reduction was not appropriate and that the 50 percent rating should be restored, effective from February 25, 2012.


Increased Disability Rating - Hearing Loss

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. 
§ 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is later made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2013).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

The record reflects that entitlement to service connection for bilateral hearing loss was established and evaluated as noncompensable in an April 2000 rating decision.  Both ears were evaluated in a July 2008 rating decision which maintained the noncompensable disability rating.

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in March 2012 and January 2013, and an opinion was provided on the effects of the Veteran hearing loss on his occupation functioning in a February 2013 VA examination.

During the March 2012 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
15
20
60
65
40
LEFT
15
15
65
75
43

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

During the January 2013 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
15
20
55
65
39
LEFT
20
15
60
70
41

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral I" for both his examinations.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI.  

Turning the Veteran's left ear, the hearing loss results for this ear is placed within the parameters of "Roman numeral I" for both his examinations.  Id.  

Second, utilizing Table VII, the Board has taken the most beneficial results, for rating purposes results, from Table VI, "Roman numeral I" for the right ear and "Roman Numeral I" for the left ear.  When placing these two results, "Roman numeral I" and "Roman numeral I," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

Consideration has also been given to the Veteran's personal assertions and his third party statement in support of his claim.  The Veteran and a third party are both competent, as laypersons, to report on that as to which they have personal knowledge, such as listening to the television at higher volumes or lip reading to assist in understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as laypersons, without the appropriate medical training and expertise, they are not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

There is no evidence his bilateral hearing loss disability warrants a compensable disability rating at any time since his claim was filed.  The Board cannot "stage" this rating.  Thus, a preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected hearing loss disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture as to the Veteran's hearing loss is not contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria and precedential case law.  Other service-connected disability is found to either already be rated at the maximum scheduler rating available or to also be adequately contemplated by the applicable rating criteria.  The February 2013 examiner also provided an opinion as to whether the Veteran's hearing loss is of such severity as to warrant restriction of his activities and employment, and stated that the Veteran would have difficulty hearing especially where there are competing noises and difficulty hearing from behind and his left side.  See Martinak, 21 Vet. App. at 455.  However, the Board also finds that there is no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability, and have been considered in the rating criteria.  The occupational limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration. 

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to restoration of a 50 percent evaluation for service-connected PTSD, effective January 2003, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a stomach disability, low back disability, neck disability, eye disability.  The Veteran was not provided a VA examination for these appeals, and the Board finds that such examinations are warranted.  Likewise, the Board finds that the Veteran's examination for his PTSD contained internal inconsistencies and that a new examination is warranted, and regarding the Veteran's claim for TDIU prior to December 7, 2011, the Board finds that retrospective opinion is warranted to establish the Veteran's employability for this period.

VA Examination Warranted: Neck, Back, Eyes, and Stomach

The United States Court of Appeals for Veterans Claims (Court) has held a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for their need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).3

Here, the Veteran has complained of recurrent symptoms related to his back, eyes, neck, and stomach.  By virtue of filing out the application for VA benefits in July 2006, wherein the Veteran describes his symptoms with his neck, back, eyes, and stomach, by implication, the Veteran is asserting that these disabilities began in service.  While the Service Treatment Records (STRs) do not provide any documentation of these disabilities, the Board recognizes that the Veteran is competent to symptoms which he had endured in service.  The Board also notes that the threshold necessary to trigger VA's duty to provide the Veteran with a VA medical examination is low, and considering the foregoing, the Board finds that a VA examination is warranted to identify all the Veteran's current neck, back, eyes, and stomach disabilities and determine whether these disabilities are related to the Veteran's active service.

PTSD - VA Examination February 2012 - Internal Inconsistencies

The Board notes that the February 25, 2012 VA examination contained internal inconsistencies when it addressed the severity of the Veteran's PTSD in terms of occupational and social functioning, as mentioned above where the Board addressed the Veteran's reduction.  The Board notes that Court has held that that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  See Barr v. Nicholson, supra.  Therefore, the Board finds a new VA examination to address the Veteran's severity of PTSD is warranted.

Retrospective Examination for TDIU from July 2006 to December 2011

The Board notes that the Veteran applied for TDIU benefits in a July 2006 application to the Board.  While the Veteran received VA examination addressing to what extent his service connected disabilities affected his occupational functioning more recently there was not contemporaneous analysis done on the impact that the Veteran's service connected disabilities had on his occupational functioning from July 2006 to December 2011.  Thus, the Board finds that a retrospective medical opinion addressing the Veteran's employability from July 2006 to December 2011 is necessary to adjudicate this aspect of the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his a stomach disability, low back disability, neck disability, eye disability; and PTSD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any (i.) stomach disability, (ii) low back disability, (iii) neck disability, and (iv) eye disability.  

The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified (i.) stomach disability, (ii) low back disability, (iii) neck disability, and/or (iv) eye disability, was incurred, aggravated, or otherwise etiologically related to the Veteran's active duty

(B)  After considering the pertinent information in the record in its entirety, the is examiner should determine the nature and severity of the Veteran's PTSD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

Any opinion should be accompanied with a reasoned rationale.

(C)  Then, the examiner must specifically state whether at any time from July 2006 to December 2011 it was at least as likely as not that (50 percent probability or greater), without taking into account his age, that the Veteran had been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused by the aggregate of his service-connected disabilities. 

The provided examination report should reflect consideration of both the medical and lay evidence of record.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a stomach disability, low back disability, neck disability, eye disability; entitlement to an increased rating in excess of 50 percent for PTSD; and entitlement to TDIU prior to December 7, 2011.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


